Citation Nr: 1819882	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-24 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether reduction of the rating for residuals of prostate cancer from 30 percent disabling to noncompensable, effective July 1, 2010, is proper.  


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1973.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a June 2015 Decision Review Officer (DRO) Conference Report, the Veteran stated that he no longer wished to be represented any longer and that he no longer needed a DRO hearing, which was requested by his representative at the time.  

The Veteran withdrew his request for a hearing before the Board in December 2017 and January 2018.  He has not requested that the hearing be rescheduled.  The hearing request is, therefore, considered to be withdrawn.  See 38 C.F.R. § 20.704(e) (2017).  


FINDINGS OF FACT

1.  A rating decision proposing to reduce the Veteran's evaluation assigned for prostate cancer residuals was issued in February 8, 2010; the accompanying notice informed the Veteran of the 60 day period for the submission of evidence, and of the right to request a predetermination hearing within 30 days.

2.  In April 16, 2010, the Veteran was notified of the rating decision implementing the final reduction in the evaluation assigned for prostate cancer residuals, from 30 percent to 0 percent, effective July 1, 2010.

3.  At the time of the April 2012 rating decision, lay and medical evidence showed that there has not been a local reoccurrence or metastasis and no evidence of voiding or renal dysfunction related to his service-connected residuals of prostate cancer disability.  


CONCLUSION OF LAW

The reduction from a 30 percent to a noncompensable disability rating for residuals of prostate cancer is proper.  38 U.S.C. § 1155 (2002); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to the evidence of record, the Veteran has been received a 30 percent rating for residuals of prostate cancer since June 2009.  However, based on subsequent evidence received by VA indicating improvement in the Veteran's condition, VA sent the Veteran a new rating decision in February 2010, proposing to reduce the Veteran's rating to 0 percent.  In April 2010, the RO issued a new rating decision, reducing the Veteran's rating to 0 percent.  The Veteran has disagreed with this reduction, asserting that it was not proper.  

As an initial matter, the Board must consider whether the procedural requirements for a rating reduction have been met.  Rating reductions are governed by a separate set of notice requirements.  Generally, when a rating reduction is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction must be prepared.  38 C.F.R. § 3.105(e).  This proposed rating must set forth all of the material facts and reasons for the proposed reduction.  Id.  The Veteran must be notified of the contemplated action and the detailed reasons therefore at the Veteran's latest address of record, be given 60 days to present additional evidence showing that compensation payments should be continued at the present level, and be informed of the right to a predetermination hearing, if requested within 30 days of the date of notice.  38 C.F.R. § 3.105(i)(1).  

If additional evidence is not received and a predetermination hearing is not requested within the applicable time periods, written notice of the final action, including the reasons for the decision and the supporting evidence, must be issued to the Veteran.  38 C.F.R. § 3.105(e), (i).  

In the present case, all notice and other procedural requirements have been met.  Specifically, a February 2010 notice letter informed the Veteran of the proposed reduction, the type of evidence that should be submitted to prevent the reduction, the 60 day period for the submission of evidence, and of the right to request a predetermination hearing within 30 days.  The letter was accompanied by a proposed rating decision outlining in detail the material facts and the reasons behind the proposed reduction.  The Veteran did not submit a request for a predetermination hearing within the 30 day period nor did he submit evidence regarding the severity of his disability.  Thereafter, VA properly provided written notice of the final action in the form of an April 2010 rating decision, which reduced the Veteran's rating from 30 percent to noncompensable.  In that rating decision, the RO notified the Veteran of the final decision, as well as the rationales and evidence supporting it.  Based on the foregoing, the Board finds that VA has satisfied the notice requirements for a rating reduction.  

Next, the Board must consider whether the reduction from 30 to 10 percent was warranted by the evidence of record.  Specifically, when the Veteran was granted his initial 30 percent disability rating in a November 2009 rating decision, this was based upon residuals stemming from that treatment.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528, Note (if there has been no local reoccurrence or metastasis, the disability is to be rated based on residuals as voiding dysfunction or renal dysfunction, whichever is predominant).  Indeed, he did not seek service connection for his prostate cancer until long after his treatment ended.  

After a review of this evidence, the Board determines that the new reduced rating was proper.  As an initial matter, the reduction to a noncompensable rating was based upon a December 2009 VA examination which found no evidence of voiding or renal dysfunction based upon examination and the Veteran's reports.  The examination report found no evidence of general systemic symptoms due to genitourinary disease, urinary symptoms or leakage, recurrent urinary tract infections (UTIs), obstructed voiding, renal dysfunction, or any cardiovascular symptoms.  Therefore, there improvement in the Veteran's condition has been shown.  

Next, the evidence does not indicate that a compensable rating was warranted.  Specifically, under DC 7528, when rating on residuals of voiding dysfunction, a compensable rating is warranted when the following is shown:
* Voiding dysfunction Requiring the wearing of absorbent materials which 20 must be changed less than 2 times per day (20 percent); 
* Urinary frequency with daytime voiding interval between two and three 10 hours, or; awakening to void two times per night (10 percent); or 
* Marked obstructed voiding marked by hesitancy, weak stream, and decreased flow, with post-void residuals greater than 150 cc, uroflowmetry; markedly diminished at peak flow rate, recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilatation 10 every 2 to 3 months
38 C.F.R. § 4.115a (2017). 

Here, as was noted above, at a VA examination in December 2009, the examination report found no evidence of general systemic symptoms due to genitourinary disease, urinary symptoms or leakage, recurrent urinary tract infections (UTIs), obstructed voiding, renal dysfunction, or any cardiovascular symptoms.  

Additionally, the Veteran has not identified any treatment records or reported any symptoms to contradict the findings and reports in the December 2009 VA examination.  The Veteran did not make any specific argument or raise any contentions in a February 2011 notice of disagreement or a July 2014 VA Form 9.  The Veteran's former representative did request that a new VA examination be provided in a statement submitted with the VA Form 9, however, the representative and the Veteran did not and have not reported that the Veteran's service-connected disability was now symptomatic or made any specific statements as to why an examination was necessary.  

Moreover, the Veteran and his representative did not report any current service-connected symptoms during a June 2015 DRO Conference and instead canceled a DRO hearing requested by his former representative.  The Veteran withdrew his request for a hearing before the Board, which would have given him an additional opportunity to provide evidence demonstrating current service-connected symptoms.  

In short, there is no evidence to contradict the 2009 VA examiner's report nor is there any evidence that the Veteran's service-connected residuals of prostate cancer is symptomatic, to include voiding or renal dysfunction.  As such, the Board concludes that the reduction of the assigned rating decision from a 30 percent to noncompensable rating is proper.  


ORDER

The reduction of the rating for residuals of prostate cancer from 30 percent disabling to noncompensable, effective July 1, 2010, is proper.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


